DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
“A method for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid, the method comprising:
transforming the collected seismic data by a Radon transform from a spatial domain to a transform domain in which the seismic data is represented by an initial combination of multidimensional Radon basis functions;
pre-computing a set of basis function correlation factors prior to computing an anti-leakage Radon transform of the seismic data;
in the transformed domain:
dividing the transformed seismic data into a plurality of temporal frequency slices;
geometrically scaling a spatial geometry of each temporal frequency slice independently by a temporal frequency of the temporal frequency slice, and
computing the anti-leakage Radon transform of the seismic data by:
iteratively progressing slice-by-slice, vertically through the geometrically scaled seismic data, to compute each jth Radon coefficient independently for each temporal frequency slice using the pre-computed basis function correlation factors, and
repeating said iteratively progressing for each subsequent j+1th coefficient until a relative error between the collected seismic data and an approximation of the collected seismic data based on the Radon coefficients is less than a predetermined convergence threshold,
wherein the Radon coefficients are computed solely in the transform domain based on the pre-computed basis function correlation factors, without reverse transforming to the spatial domain; and
simulating seismic data collected in a regularly spaced grid by interpolating the anti-leakage Radon transform of the seismic data collected by the set of geophones arranged in the irregularly spaced grid.”
The limitation of transforming, pre-computing, dividing, geometrically scaling, computing, iteratively progressing, repeating, and simulating steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculation/simulation, then it falls within the “Mathematical Concepts” grouping of abstract idea.  Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because the steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of transforming, pre-computing, dividing, geometrically scaling, computing, iteratively progressing, repeating, and simulating such that the reciting amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform calculations amounts to no more than mere instructions to apply the exception using a 

Similarly, independent claim 11 is directed to a system to perform a method as cited in claim 1.  Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Hence, the claim is not patent eligible.   

Dependent claims 2-10 and 12-20 are directed to variable parameters for mathematical calculation/simulation, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Time-Invariant Radon Transform By Generalized Fourier Slice Theorem”, Gholami et al. (referred hereafter Gholami et al.).
Referring to claim 1, Gholami et al. disclose a method for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), the method comprising:
transforming the collected seismic data by a Radon transform from a spatial domain to a transform domain in which the seismic data is represented by an initial combination of multidimensional Radon basis functions (pages 503-504, 2. The Continuous Time-Invariant Radon Transform section; Equations 1-3);
pre-computing a set of basis function correlation factors prior to computing an anti-leakage Radon transform of the seismic data (e.g., Fourier slice theorem and its generalization as described in sections 2.1 and 2.2 – page 503, 1.1. Outline section);
in the transformed domain:
dividing the transformed seismic data into a plurality of temporal frequency slices (e.g., frequency slices v(f) and u(f) – Equation 3);
geometrically scaling a spatial geometry of each temporal frequency slice independently by a temporal frequency of the temporal frequency slice (Figure 1; page 504, 2.1. The Fourier-Slice Theorem section; page 2.2. Generalized Fourier-Slice Theorem section), and
computing the anti-leakage Radon transform of the seismic data by:
iteratively progressing slice-by-slice, vertically through the geometrically scaled seismic data (Figures 1-2; page 504, 2.1. The Fourier-Slice Theorem section; page 2.2. Generalized Fourier-Slice Theorem section), to compute each jth Radon coefficient independently for each temporal frequency slice using the pre-computed basis function correlation factors (Figures 1-2; pages 506-507, 3. The Discrete Time-Invariant Radon Transform section; Equations 16-21), and
th coefficient until a relative error between the collected seismic data and an approximation of the collected seismic data based on the Radon coefficients is less than a predetermined convergence threshold (pages 507-509, 4. Sparse Radon Transforms section; Figure 3; Algorithm 1),
wherein the Radon coefficients are computed solely in the transform domain based on the pre-computed basis function correlation factors, without reverse transforming to the spatial domain (pages 510-513, 5.1. Synthetic Data section; Figures 4-5); and
simulating seismic data collected in a regularly spaced grid by interpolating the anti-leakage Radon transform of the seismic data collected by the set of geophones arranged in the irregularly spaced grid (pages 513-514, 5.2. Interpolation of Irregular Data section; Figure 6). 
As to claim 11, Gholami et al. disclose a system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), the system comprising:
a processor configured to:
transform the collected seismic data by a Radon transform from a spatial domain to a transform domain in which the seismic data is represented by an initial combination of multidimensional Radon basis functions (pages 503-504, 2. The Continuous Time-Invariant Radon Transform section; Equations 1-3);
pre-compute a set of basis function correlation factors prior to computing an anti-leakage Radon transform of the seismic data by (e.g., Fourier slice theorem and its generalization as described in sections 2.1 and 2.2 – page 503, 1.1. Outline section);
dividing the transformed seismic data into a plurality of temporal frequency slices (e.g., frequency slices v(f) and u(f) – Equation 3);
geometrically scaling a spatial geometry of each temporal frequency slice independently by a temporal frequency of the temporal frequency slice (Figure 1; page 504, 2.1. The Fourier-Slice Theorem section; page 2.2. Generalized Fourier-Slice Theorem section), compute the anti-leakage Radon transform of the seismic data by:
iteratively progressing slice-by-slice, vertically through the geometrically scaled seismic data (Figures 1-2; page 504, 2.1. The Fourier-Slice Theorem section; page 2.2. Generalized Fourier-Slice Theorem section), to compute each jth Radon coefficient independently for each temporal frequency slice using the pre-computed basis function correlation factors (Figures 1-2; pages 506-507, 3. The Discrete Time-Invariant Radon Transform section; Equations 16-21), and
repeating said iteratively progressing for each subsequent j+1th coefficient until a relative error between the collected seismic data and an approximation of the collected seismic data based on the Radon coefficients is less than a predetermined convergence threshold (pages 507-509, 4. Sparse Radon Transforms section; Figure 3; Algorithm 1),
wherein the Radon coefficients are computed solely in the transform domain based on the pre-computed basis function correlation factors, without reverse transforming to the spatial domain (pages 510-513, 5.1. Synthetic Data section; Figures 4-5); and
simulating seismic data collected in a regularly spaced grid by interpolating the anti-leakage Radon transform of the seismic data collected by the set of geophones arranged in the irregularly spaced grid (pages 513-514, 5.2. Interpolation of Irregular Data section; Figure 6). 
Referring to claims 2 and 12, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), wherein the set of geophones are arranged in an irregularly spaced grid because of natural or man-made obstructions in land acquisition surveys (Figures 5-6 & 8-11); and said interpolating simulates seismic data which would have been collected if all geophones of the set of geophones were regularly spaced (pages 513-514, 5.2. Interpolation of Irregular Data section; Figures 5-6 & 8-11). 
As to claims 3 and 13, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), wherein the set of geophones are arranged in an irregularly spaced grid because one or Figures 5-6 & 8-11); and said interpolating simulates seismic data which would have been collected if all geophones of the set of geophones were stationary (pages 513-514, 5.2. Interpolation of Irregular Data section; Figures 5-6 & 8-11). 
Referring to claims 4 and 14, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), further comprising dividing the transformed seismic data horizontally and vertically into a plurality of mini-volumes, each mini-volume comprising a plurality of the temporal frequency slices (Figure 1; page 504, 2.1. The Fourier-Slice Theorem section; page 2.2. Generalized Fourier-Slice Theorem section). 
As to claims 5 and 15, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), further comprising:
computing the anti-leakage radon transform for one vertical column of the plurality of mini-volumes at a time based on the pre-computed set of basis function correlation factors for only that column (Figure 1; page 504, 2.1. The Fourier-Slice Theorem section; page 2.2. Generalized Fourier-Slice Theorem section); and
when progressing to the next column, deleting the pre-computed current set of basis function correlation factors for the one column and overwriting the same or overlapping memory space with the pre-computed set of basis function correlation factors for the next column, such that the pre-computed set of basis function correlation factors is only stored at any particular time for the vertical column for which the current anti-leakage radon transform is currently being computed (Figures 1-2; page 504, 2.1. The Fourier-Slice Theorem section; page 2.2. Generalized Fourier-Slice Theorem section; pages 506-507, 3. The Discrete Time-Invariant Radon Transform section; Equations 16-21). 
Referring to claims 6 and 16, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), wherein the Radon basis functions represent parabolic data (pages 506-507, 3. The Discrete Time-Invariant Radon Transform section; pages 507-509, 4. Sparse Radon Transforms section; Figure 3; Algorithm 1). 
As to claims 7 and 17, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), comprising, in each iteration, selecting a maximal energy Radon coefficient, updating the transformed seismic data by subtracting the Radon term corresponding to the selected maximal energy Radon coefficient, and resetting the next iteration with the updated transformed seismic data (pages 507-509, 4. Sparse Radon Transforms section; Figure 3; Algorithm 1). 
Referring to claims 8 and 18, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), wherein the transform domain is a f-p domain (Figures 1-3). 
As to claims 9 and 19, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract) comprising terminating said repeating when a relative error between the measured seismic data and its approximation by the computed anti-leakage Radon transform of the seismic data is within a predetermined threshold (pages 506-507, 3. The Discrete Time-Invariant Radon Transform section; pages 507-509, 4. Sparse Radon Transforms section; Figure 3; Algorithm 1). 
Referring to claims 10 and 20, Gholami et al. disclose a method/system for interpolating measured seismic data collected by a set of geophones arranged in an irregularly spaced grid (Abstract), comprising displaying an image of the simulated seismic data (Figures 4-6 & 8-11). 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	“Compressive Seismic Reconstruction with Extended POCS for Arbitrary Irregular Acquisition”, Jiang et al., 2017 SEG International Exposition and 87th Annual Meeting, pp. 4272-4277


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864